Title: From George Washington to Benjamin Lincoln, 23 September 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     
                  Head Quarters 23d Sept. 1782Dr Sir
                  When Gnl Potter & Colo. Magaw were with me from the State of Pennsylvania, solliciting my Approbation & Assistance in the Expedition proposed to be carried on by that State against the Savages—I frankly & freely gave them my Opinion respecting their Projections which was entirely opposed to the Idea suggested—I gave them my Reasons.
                  Since those gentlemen left me, the Information mentioned in the inclosed Letters to the President (which is left open for your Observation) came to my knowledge—and confirmg me in my past Opinion, has suggested the Idea of writing as I have done.
                  You will therefore be pleased (if the Matter has not already gone too far) to present my Letter to the President of the State—& if my opinion meets your Approbation, back it with such additional Arguments, as your own mind shall suggest in the Course of Conversation of the Subject—to dissuade them from the project.  I am &ca
                  
                     G.W.
                  
               